Mr. Justiee Bobb
delivered the opinion of the Court:
False imprisonment consists in the unlawful restraint of one person by another (McCarthy v. De Armit, 99 Pa. 63; Miller v. Ashcraft, 98 Ky. 314, 32 S. W. 1085; State v. Lunsford, 81 N. C. 528; Snead v. Bonnoil, 166 N. Y. 325, 59 N. E. 899), and malicious prosecution in an unsuccessful prosecution begun in malice and without probable cause. Auerbach v. Freeman, 43 App. D. C. 176. In jurisdictions where the strict separation of the forms of action has been abolished, the two may be joined in the same suit. 11 R. C. L. 791; Page v. Citizens’ Bkg. Co. 111 Ga. 73, 51 L.R.A. 463, 78 Am. St. Rep, 144, 36 S. E. 418; Krulevitz v. Eastern R. Co. 140 Mass. 573, 5 N. E. 500; Wood v. Graves, 144 Mass. 365, 59 Am. Rep. 95, 11 N. E. 567; Tillman v. Beard, 121 Mich. 475, 46 L.R.A. 215, 80 N. W. 248, 13 Am. Crim. Rep. 7; Boeger v. Langenberg, 97 Mo. 390, 10 Am. St. Rep. 322, 11 S. W. 223. As the gist of the action of false imprisonment is the unlawful deprivation of liberty, it *458follows that no allegation of malice or corrupt motive is necessary in the declaration. Where, however, the plaintiff alleges malice and the want of probable cause, it has been held that 'proof of such allegation is necessary to entitle him to recover. Rich v. McInerny, 103 Ala. 345, 49 Am. St. Rep. 32, 15 So. 663.
The declaration in the present case is in three counts. In the first it is alleged that the defendants, “maliciously and without any reasonable or probable cause whatsoever, caused the plaintiff, Jackson G. Parry, to be arrested by an officer of the Metropolitan Police of the District of Columbia, upon the false and unfounded charge of larceny * * * and caused the said plaintiff to be imprisoned in a cell in said station and kept and detained him there for a long space of time; to wit, for the space of two days then next following, at the expiration of which said time the plaintiff was discharged from said unlawful imprisonment.” In the second count it is alleged that the defendants, “falsely, maliciously, and without any reasonable or probable cause, charged the said plaintiff with the crime of larceny, and then and there, without a warrant or other process, caused and procured the plaintiff to be arrested on said charge,” and imprisoned as set forth in count one, “at the expiration of which time the plaintiff was discharged from the said unlawful imprisonment, the defendants having failed to" prosecute their said unlawful charge against him.” The averment is then repeated that all the acts complained of were “without reasonable or probable cause, and wilful and malicious.” The third count does not differ materially from the first.
It will be observed that in counts 1 and 3 there is no averment that the arrest was without a warrant; in other words, the averments in these counts are consistent with the theory that a complaint had been regularly filed and the arrest made under a\ithority of a warrant issued thereon. They more nearly described a malicious prosecution than a false arrest or imprisonment. Count 2 alleges the arrest of the plaintiff for “the crime of larceny * * * without a warrant or other process.” Talcing this count as a whole, it possibly may be said to charge a false *459imprisonment, although the intent of the pleader is by no means clear. See Johnson v. Von Kettler, 84 Ill. 315; Haskins v. Ralston, 69 Mich. 63, 13 Am. St. Rep. 376, 37 N. W. 45. Certain it is, however, that the plaintiff in this count has stated with great precision that the defendants acted “falsely, maliciously, and without any reasonable or probable cause.”
Inasmuch as the view we have taken of the exceptions renders possible a, new trial, we deem it our duty to discuss the general aspects of the case. The crime committed by Tyler, in which according to his statement the plaintiff participated, was grand larceny; in other words, a felony. At common law a constable could arrest without warrant one whom he had reason to suspect had committed a felony, and we are aware of uo statute in modification of that rule in this jurisdiction. In Kirk v. Garrett, 84 Md. 383, 405, 35 Atl. 1089, a false imprisonment case, the court after stating the common-law rule said: “And this is still the law7 of the land. It is wholly immaterial whether the suspicion arises out of information imparted to the constable by some one else, or whether it is founded on the officer’s own knowledge. In either event what amounts to a sufficient ground of suspicion to justify an arrest, hy a constable, without a warrant, is for the court, and not for the jury, to determino, -x- -x- -x- pp may brolly stated that what amounts to probable cause in cases of malicious prosecutions will amount to such reasonable grounds fox suspicion of felony as will justify and require an officer to make an arrest.” The court in that case was careful to point out that when a person is arrested, either with or without a warrant, it is the duty of the officer or individual making the arrest “to convey the prisoner in a reasonable time, and without unnecessary delay, before a magistrate to he dealt with as the exigency of the case may require. The power to make the arrest does not include the power to unduly detain in custody; hut, on the contrary, is coupled -with a correlative duty, incumbent, on the officer, to take the accused before a magistrate ‘as soon as be reasonably can.’ ” If the officer fails in this respect, he will be guilty of a false imprisonment, even though tbe original arrest may have been lawful. *460In Brish v. Carter, 98 Md. 445, 57 Atl. 210, another false imprisonment case, where the arrest was made without a warrant, and the grounds for suspicion were no more persuasive than here, the court sustained an instruction to the jury to the effect that if they should find the facts to be as claimed by the defendants the plaintiff could not recover. In our former opinion in this case we ruled that the legal effect of the facts is for the court. Carroll v. Parry, 43 App. D. C. 363, Ann. Cas. 1916E, 971. See also Filer v. Smith, 96 Mich. 347, 35 Am. St. Rep. 603, 55 N. W. 999.
The most that can be made of the evidence in the present case is that the Carrolls, after investigation, requested the apprehension of the plaintiff, and inasmuch as the police, before acting, made an independent investigation, it may be seriously doubted whether in any view the Carrolls could be held liable for what followed. Tillman v. Beard, 121 Mich. 475, 46 L.R.A. 215, 80 N. W. 248, 13 Am. Crim. Rep. 7; Doty v. Hurd, 124 Mich. 671, 83 N. W. 632; Rush v. Buckley, 100 Me. 322, 70 L.R.A. 464, 61 Atl. 774, 4 Ann Cas. 318; Boeger v. Langenberg, 97 Mo. 390, 10 Am. St. Rep. 322, 11 S. W. 223; Gelzenleuchter v. Niemeyer, 64 Wis. 316, 54 Am. Rep. 616, 25 N. W. 442. But, if we assume that they might, the result is the same. They had suffered from a series of thefts from their warehouse which, they testified, was in charge of the plaintiff, who admitted on the witness stand “that he was indirectly the custodian of the key” thereto. The driver, Tyler, when arrested, admitted his guilt and, although he at first asserted that no one was implicated with him, finally in a statement to a third party implicated the plaintiff. One of the defendants interviewed him in the presence of a police -officer and, according to' the uncontradicted testimony of both, he reiterated his statement, as subsequently he did to the desk sergeant and later on the witness stand. We think these facts and circumstances constituted reasonable grounds for the suspicion that plaintiff was implicated in the commission of a felony. The fact that when first arrested Tyler did not implicate the plaintiff is of no consequence, for the evidence is uncontradicted and convincing that he subsequently did so to a third party, to one of the defendants in the presence of a police officer, to a sergeant *461of police, and later on the witness stand. When Tyler made this statement to a third party he already had freely confessed his own guilt and, in the circumstances, we think the defendants were justified in accepting and acting upon that statement.
The arrest of plaintiff took place, according to his statement, on a Saturday afternoon. There is no testimony tending to show any undue delay on the part of the officer who made the arrest, or of the police department, in taking plaintiff to the police court, where he was discharged. The fact that one of the defendants, after interviewdng the plaintiff on Saturday night, became convinced of his innocence, does not warrant the inference that defendants were remiss in any duty owing to the plaintiff. The police court was not in session at that time, nor upon the day following. So far as appears, at the first sitting of the court following the arrest plaintiff was discharged. There was, therefore, no unreasonable detention of the plaintiff.
Coming notv to the exceptions, we first will consider the court’s charge that the burden of proof as to probable cause was on the defendants. Ordinarily this is the rule in a false imprisonment case.* Filer v. Smith, 96 Mich. 347, 35 Am. St. Rep. 603, 55 N. W. 999. But in the present case we think plaintiff assumed that burden. To hold otherwise would be to disregard the rules of pleading. The plaintiff deliberately elected to charge the defendants with acting “falsely, maliciously, and without any reasonable or probable cause.” This language is so interwoven with the other averments of the count that it may not be treated in reason as surplusage. It is, and evidently was intended to be, a material averment of fact. Instead of merely stating that defendants had unlawfully caused him to be arrested and imprisoned, as he might have done, he forestalled their possible defense and deliberately characterized their acts as done in bad faith and from a corrupt motive. And yet the jury were told that the burden was on the defendants to prove the negative of this positive averment in plaintiff’s declaration. This was error. It also was error, in our view, for the court to refuse the prayer offered by defendants, for if the imprisonment was lawful, it did not become unlawful be*462cause done with malicious iuteut. Kelly v. Durham Traction Co. 132 N. C. 368, 43 S. E. 923, 14 Am. Neg. Rep. 164; Johnson v. Maxon, 23 Mich. 129; Allen v. Flood [1898] A. C. 1, 67 L. J. Q. B. N. S. 119, 62 J. P. 595, 77 L. T. N. S. 717, 14 Times L. R. 125, 46 Week. Rep. 258, 17 Eng. Rul. Cas. 285. This request having been refused, the defendants did not waive their exception by submitting another prayer in modified form. Rather was their action to be commended, for it might have obviated the necessity for an appeal.
Plaintiff’s witness Connors, who arrested the plaintiff by direction of Sergeant Edwards, having testified that Louis Carroll “preferred a charge of larceny against the plaintiff with Sergeant Edwards” (although plaintiff testified that no charge was preferred against him.), it was error not to permit the latter officer to testify whether Carroll made such a charge against the plaintiff. In the brief of plaintiff the form of the question is criticized, the question being, “Did Mr. .Louis Carroll ask you to place a charge of larceny against this plaintiff?” We think this view too technical. The obvious purpose of the question was to test the recollection of the witness Connors, and the answer should have been received.
While the rights of the citizen are to be carefully safeguarded, to the end that he may not be deprived without reason either of his liberty or good name, “public policy demands that every citizen be alert to prevent infractions of the law, and, where the law has been broken, to use his best efforts to bring the guilty to account.” Simmons v. Sullivan, 42 App. D. C. 528. And where, as here, a crime of a serious nature has been committed and from the admitted facts or uncontradicted evidence it appears that the injured party has done nothing more than take reasonable and proper steps for the discovery and apprehension of the criminal, that party merits, and should receive, the protection of the court.
Judgment reversed, with costs, and a new trial awarded.

Reversed.